IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE                FILED
                           MARCH 1997 SESSION
                                                            May 7, 1997

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk



STATE OF TENNESSEE,               )
                                  ) C.C.A. No. 03C01-9608-CR-00287
      Appellee,                   )
                                  ) Hamilton County
V.                                )
                                  ) Honorable Stephen M. Bevil, Judge
                                  )
CHARLES FRANK GRIFFIN,            ) (Aggravated Robbery-2 counts)
                                  )
      Appellant.                  )




FOR THE APPELLANT:                   FOR THE APPELLEE:

Laura Rule Hendricks                 John Knox Walkup
Eldridge, Irvine & Hendricks         Attorney General & Reporter
606 W Main Street, Suite 350
P.O. Box 84                          Timothy F. Behan
Knoxville, TN 37901-0084             Assistant Attorney General
                                     450 James Robertson Parkway
Ardena J. Garth                      Nashville, TN 37243-0493
District Public Defender
                                     William H. Cox III
Karla G. Gothard                     District Attorney General
Executive Assistant
District Public Defender             Rebecca J. Stern
701 Cherry Street, Suite 300         Assistant District Attorney General
Chattanooga, TN 37402-1910           600 Market Street, Suite 310
                                     Chattanooga, TN 37402



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge




                                 OPINION
          The appellant, Charles Frank Griffin, was indicted on two counts of

aggravated robbery. He was convicted by a jury on both counts. He received a

thirty-year sentence on each count. The sentences were ordered to run

consecutively. He appeals challenging the sufficiency of the evidence and the

consecutive nature of his sentences. Upon review, we affirm.



                                                               I



          The appellant contends that the evidence presented at trial is insufficient

to sustain his convictions. He asserts that the only evidence presented against

him was the identification of him by both of the robbery victims. He claims that

these identifications were tainted.1



          Great weight is accorded jury verdicts in criminal trials. Jury verdicts

accredit the state's witnesses and resolve all evidentiary conflicts in the state's

favor. State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Banes, 874

S.W.2d 73, 78 (Tenn. Crim. App. 1993). On appeal, the state is entitled to both

the strongest legitimate view of the evidence and all reasonable inferences which

may be drawn therefrom. State v. Cabbage, 571 S.W.2d 832 (Tenn. 1978).

Guilty verdicts remove the presumption of innocence, enjoyed by defendants at

trial, and replace it with a presumption of guilt. State v. Grace, 493 S.W.2d 474

(Tenn. 1973). Appellants, therefore, carry the burden of overcoming a

presumption of guilt when appealing jury convictions. Id.



          When appellants challenge the sufficiency of the evidence, this Court

must determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements

of a crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (1979);

State v. Duncan, 698 S.W.2d 63 (Tenn. 1985); Tenn. R. App. P. 13(e). The

          1
              He contends that the photo array was tainted because each line-up photograph contained at least one person who
had already been in a previous line-up photograph.


                                                             -2-
weight and credibility of a witness' testimony are matters entrusted exclusively to

the jury as the triers of fact. State v. Sheffield, 676 S.W.2d 542 (Tenn. 1984);

Byrge v. State, 575 S.W.2d 292 (Tenn. Crim. App. 1978).



           Both victims testified that they got a very good look at the appellant during

the robbery. Each gave a similar description of the appellant to the police. After

viewing hundreds of photographs, both victims independently agreed the

appellant was the man who had robbed them. Also, a witness testified that he

saw a car, the same make and model as the appellant's car, leaving the scene of

the crime shortly after it occurred.



           The jury in this case chose to believe the testimony of the state's

witnesses. A rational trier of fact could have found the appellant guilty of the

charged crimes. This issue is without merit.



                                                                  II



           The appellant next contends that the trial court erred in ordering the

appellant's two thirty-year sentences to be served consecutively. 2 He avers

that, while his criminal record is extensive, this factor was used to enhance his

status to that of a career offender and should not also be used to support the

implementation of consecutive sentences. Also, he argues that the trial court

erred in finding that he acted with no hesitation when the risk to human life was

high. He claims that this factor is an essential element to every aggravated

robbery conviction.



           The record reveals that the trial judge followed the sentencing guidelines.

He found the appellant's criminal history to be extensive. The trial court also



           2
             The appellant stipulates that he was correctly classified as a career offender. He has eight class B, two class D,
and fou r class E felon ies on his rec ord. Furthe rmore, h e agrees that a 30-ye ar senten ce on ea ch conv iction was appropria te
and that these sentences have to be served consecutively to the life sentence he is now serving resulting from his revocation
of parole.


                                                                -3-
considered the nature of the crime, the appellant's past attempts at parole, and

society's need for protection against such individuals as the appellant. We find

nothing in the record to suggest the ordering of consecutive sentences was

inappropriate or too vigorous for his criminal activities.



       The appellant fits Tenn. Code Ann. §§ 40-35-115(a)(2) and (4). Frankly,

we think the legislature contemplated criminals like this appellant when they

passed this section on multiple convictions in 1989. The appellant has earned

the reward of being incarcerated consecutively on the two convictions and

consecutively to earlier parole violations or convictions. His incorrigible conduct

necessitates his spending his twilight years in the Tennessee Department of

Correction.



       AFFIRMED.




                                          -4-
                                    ________________________________
                                    PAUL G. SUMMERS, Judge



CONCUR:




______________________________
JOHN H. PEAY, Judge




______________________________
CORNELIA A. CLARK, Special Judge




                                   -5-